       Case 1:20-cv-00325-TBM-RPM Document 9 Filed 04/27/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

MATTHEW MONTAG                                                                       PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:20-cv-325-TBM-RPM

DONALD TRUMP et al                                                              DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on submission of the [7] Report and Recommendation

entered by United States Magistrate Judge Robert P. Myers, Jr. on February 19, 2021.

       After considering the record and applicable law, Judge Myers recommends that the case

should be dismissed as frivolous under 28 U.S.C. § 1915(e)(2). In the alternative, Judge Myers

recommends that the case should be dismissed without prejudice for failure to prosecute. Plaintiff

has not filed an objection to the Report and Recommendation, and the time for filing an objection

has expired.

       “When a party fails timely to file written objections to the magistrate judge’s proposed

findings, conclusions, and recommendation, that party is barred from attacking on appeal the

unobjected-to proposed findings and conclusions which the district court accepted, except for plain

error.” Casas v. Aduddell, 404 F. App'x 879, 881 (5th Cir. 2010); see also Thomas v. Arn, 474 U.S.

140, 152, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”). Having considered Judge Myers’s Report and Recommendation,

the Court finds that it is neither clearly erroneous nor contrary to law.
      Case 1:20-cv-00325-TBM-RPM Document 9 Filed 04/27/21 Page 2 of 2




       IT IS THEREFORE ORDERED AND ADJUDGED that the Report and

Recommendation [7] entered by United States Magistrate Judge Robert P. Myers, Jr. on February

19, 2021 is ADOPTED as the opinion of the Court.

       IT IS FURTHER ORDERED AND ADJUDGED that this action is DISMISSED WITH

PREJUDICE.

       THIS, the 27th day of April, 2021.



                                            __________________________________
                                            TAYLOR B. McNEEL
                                            UNITED STATES DISTRICT JUDGE
